DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 6/16/2022 have been entered.  Claims 18, 24 and 29 have been amended.  Claims 1-17, 20, 22, 25, 31 and 33 have been cancelled.  No claims have been added.  Claims 18, 19, 21, 23, 24, 26-30, 32 and 34 are currently pending in this application, with claims 18, 24 and 29 being independent.  	

Response to Arguments
35 USC 103 Rejection
Applicant's arguments on pages 6-10 that were filed 6/16/2022 have been fully considered, but they are not persuasive, for the following reasons:
Regarding the limitation “wherein a measurement reporting operation relating to at least one of reference signal received power (RSRP) and reference signal received quality (RSRQ) is not performed based on the received RRC message”, applicant states Wang does not teach this limitation, because Argument A.  Examiner respectfully disagrees.  
In regards to Argument A, as stated in [0069], the communications network configures the UE with parameter “maxReportCells” to a value “1” and a parameter “reportAmount” is also set to a value “1”, based on which, when the measured value “RSRP_A” of the first mobile radio cell A is higher than the measured value “RSRP_B” of the second mobile radio cell B, only one neighbor mobile radio cell can be included to the measurement report, the measurement report containing the measured RSRP value(s)) of the first mobile radio cell A as a neighbor mobile radio cell only (Emphasis added).  The UE is configured to not report the measured RSRP value RSRP_B and to only report RSRP_A.  Therefore, since the UE is configured such that, based on the configuration parameter “maxReportCells”, measured RSRP values (RSRP_B) are not reported, the UE does not perform a measurement reporting operation relating to at least one of reference signal received power (RSRP) based on a received configuration, and the limitation is taught by Wang.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 21, 23, 24, 27-29, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al (US PG Publication 2015/0373599), hereafter Kim, in view of Wang, et al (US PG Publication 2018/0332492), hereafter Wang.

	Regarding claim 18, Kim teaches a method of a user equipment (UE) for performing a UE based handover, the method comprising:
receiving, by the UE, a radio resource control (RRC) message including a UE based handover configuration and a configuration for a target cell from a source base station
([0032] - The UE receives an RRC Connection Reconfiguration message for configuring a measurement operation from an eNB.  The RRC message may include a cell ID and new configuration information of a small cell.  When the UE receives a predetermined RRC message including the non-RRC message, the UE can apply new configuration information in step 420 and in step 415.  When an RLF occurs in step 425, the UE can find a suitable cell in step 430.  In step 435, the UE determines whether the found suitable cell is a small cell to which a handover is skipped and when the found suitable cell is not a small cell to which a handover is skipped as a result of the determination);
determining whether to perform the UE based handover based on the received UE based handover configuration 
([0032] - The UE determines whether the found suitable cell is a small cell to which a handover is skipped and when the found suitable cell is not a small cell to which a handover is skipped as a result of the determination); and
based on the determination, performing the UE based handover towards the target cell using the configuration for the target cell
([0032] - The UE determines whether the found suitable cell is a small cell to which a handover is skipped.  When the found suitable cell is not a small cell to which a handover is skipped as a result of the determination, the UE transmits an RRC Connection Reestablishment Request message to the suitable cell in step 440),
wherein the UE based handover configuration is generated by the source base station
([0032] - The UE receives an RRC Connection Reconfiguration message for configuring a measurement operation from an eNB).
Kim does not teach
wherein a measurement reporting operation relating to at least one of reference signal received power (RSRP) and reference signal received quality (RSRQ) is not performed based on the received RRC message.	
In the same field of endeavor, Wang teaches the limitations not taught by Kim, including
wherein a measurement reporting operation relating to at least one of reference signal received power (RSRP) and reference signal received quality (RSRQ) is not performed based on the received RRC message	
([0069] –  The communications network configures the parameter “maxReportCells” to a value “1” and a parameter “reportAmount” is also set to a value “1”. This means, only one neighbor mobile radio cell can be included to the measurement report.  When the measured value “RSRP_A” of the first mobile radio cell A is higher than the measured value “RSRP_B” of the second mobile radio cell B, a first measurement report contains the measurement values (e.g. the measured RSRP value(s)) of the first mobile radio cell A as a neighbor mobile radio cell only
(The UE is configured such that, based on the configuration parameter “maxReportCells”, measured RSRP values (RSRP_B) are not reported)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kim, which includes receiving handover configuration information from a source base station, to include Wang’s teaching of reporting measurement information, based on handover configuration, for the benefit of having a more accurate handover decision and a better call quality (see [0051]).		

Regarding claim 21, Kim, in view of Wang, teaches the method according to claim 18.
Kim further teaches
wherein the UE based handover configuration is associated with a measurement identifier identifying a measurement configuration
([0032] - The UE receives an RRC Connection Reconfiguration message for configuring a measurement operation from an eNB). 

Regarding claim 23, Kim, in view of Wang, teaches the method according to claim 18.
Kim further teaches
wherein a separate UE based handover configuration is configured for another target cell or target base station
([0043] - A source cell eNB 700 determines whether to provide a plurality of target cells to the UE.  In the present invention, the serving cell provides a plurality of mobility control information in step 725.  Each piece of mobility control information corresponds to handover configuration information of one target cell.  The UE moving at a high speed tries to access a first target cell 740 and fail to access the first target cell in step 730, but the UE can try to access a second target cell 745 and succeed in accessing the second target cell in step 735).

Regarding claim 24, Kim teaches 
a method of a source base station for performing a user equipment (UE) based handover, the method comprising:
generating, by the source base station, a UE based handover configuration
([0032] - The UE receives an RRC Connection Reconfiguration message for configuring a measurement operation from an eNB);
configuring, by the source base station, the UE based handover configuration and a configuration for a target cell in a resource control (RRC) message for performing the UE based handover
([0032] - The UE receives an RRC Connection Reconfiguration message for configuring a measurement operation from an eNB.  The RRC message may include a cell ID and new configuration information of a small cell.  The UE determines when the found suitable cell is not a small cell to which a handover is skipped
[0048] - The control message processing unit 1135 of the eNB receives an indication from a control unit, and generates an RRC Connection Reconfiguration message to be transmitted to a UE); and
transmitting, from the source base station to a UE, the configured RRC message
([0032] - The UE receives an RRC Connection Reconfiguration message for configuring a measurement operation from an eNB).
Kim does not teach
wherein a measurement reporting operation relating to at least one of reference signal received power (RSRP) and reference signal received quality (RSRQ) is not performed based on the configured RRC message that is transmitted from the source base station to the UE.
In the same field of endeavor, Wang teaches the limitations not taught by Kim, including
wherein a measurement reporting operation relating to at least one of reference signal received power (RSRP) and reference signal received quality (RSRQ) is not performed based on the configured RRC message that is transmitted from the source base station to the UE
([0069] –  The communications network configures the parameter “maxReportCells” to a value “1” and a parameter “reportAmount” is also set to a value “1”. This means, only one neighbor mobile radio cell can be included to the measurement report.  When the measured value “RSRP_A” of the first mobile radio cell A is higher than the measured value “RSRP_B” of the second mobile radio cell B, a first measurement report contains the measurement values (e.g. the measured RSRP value(s)) of the first mobile radio cell A as a neighbor mobile radio cell only
(The UE is configured such that, based on the configuration parameter “maxReportCells”, measured RSRP values (RSRP_B) are not reported)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kim, which includes receiving handover configuration information from a source base station, to include Wang’s teaching of reporting measurement information, based on handover configuration, for the benefit of having a more accurate handover decision and a better call quality (see [0051]).		

Regarding claim 27, Kim, in view of Wang, teaches the method according to claim 24.
Kim further teaches
wherein the UE based handover configuration is associated with a measurement identifier identifying a measurement configuration
([0032] - The UE receives an RRC Connection Reconfiguration message for configuring a measurement operation from an eNB).

Regarding claim 28, Kim, in view of Wang, teaches the method according to claim 24.
Kim further teaches
wherein a separate UE based handover configuration is configured for another target cell or target base station
([0043] - A source cell eNB 700 determines whether to provide a plurality of target cells to the UE.  In the present invention, the serving cell provides a plurality of mobility control information in step 725.  Each piece of mobility control information corresponds to handover configuration information of one target cell.  The UE moving at a high speed tries to access a first target cell 740 and fail to access the first target cell in step 730, but the UE can try to access a second target cell 745 and succeed in accessing the second target cell in step 735).

Regarding claim 29, Kim teaches a user equipment (UE) for performing a UE based handover, the UE comprising:
a receiver configured to receive a radio resource control (RRC) message including a UE based handover configuration and a configuration for a target cell, from a source base station
([0032] - The UE receives an RRC Connection Reconfiguration message for configuring a measurement operation from an eNB.  The RRC message may include a cell ID and new configuration information of a small cell.  When the UE receives a predetermined RRC message including the non-RRC message, the UE can apply new configuration information in step 420 and in step 415.  When an RLF occurs in step 425, the UE can find a suitable cell in step 430.  In step 435, the UE determines whether the found suitable cell is a small cell to which a handover is skipped and when the found suitable cell is not a small cell to which a handover is skipped as a result of the determination); and
a controller configured to determine whether to perform the UE based handover based on the received UE based handover configuration 
([0032] - The UE determines whether the found suitable cell is a small cell to which a handover is skipped and when the found suitable cell is not a small cell to which a handover is skipped as a result of the determination), and
to perform the UE based handover towards the target cell using the configuration for the target cell based on the determination
([0032] - The UE determines whether the found suitable cell is a small cell to which a handover is skipped.  When the found suitable cell is not a small cell to which a handover is skipped as a result of the determination, the UE transmits an RRC Connection Reestablishment Request message to the suitable cell in step 440),
wherein the UE based handover configuration is generated by the source base station
([0032] - The UE receives an RRC Connection Reconfiguration message for configuring a measurement operation from an eNB).
Kim does not teach
wherein a measurement reporting operation relating to at least one of reference signal received power (RSRP) and reference signal received quality (RSRQ) is not performed based on the received RRC message.
In the same field of endeavor, Wang teaches the limitations not taught by Kim, including
wherein a measurement reporting operation relating to at least one of reference signal received power (RSRP) and reference signal received quality (RSRQ) is not performed based on the received RRC message
([0069] –  The communications network configures the parameter “maxReportCells” to a value “1” and a parameter “reportAmount” is also set to a value “1”. This means, only one neighbor mobile radio cell can be included to the measurement report.  When the measured value “RSRP_A” of the first mobile radio cell A is higher than the measured value “RSRP_B” of the second mobile radio cell B, a first measurement report contains the measurement values (e.g. the measured RSRP value(s)) of the first mobile radio cell A as a neighbor mobile radio cell only
(The UE is configured such that, based on the configuration parameter “maxReportCells”, measured RSRP values (RSRP_B) are not reported)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kim, which includes receiving handover configuration information from a source base station, to include Wang’s teaching of reporting measurement information, based on handover configuration, for the benefit of having a more accurate handover decision and a better call quality (see [0051]).	

Regarding claim 32, Kim, in view of Wang, teaches the user equipment according to claim 29.
Kim further teaches
wherein the UE based handover configuration is associated with a measurement identifier identifying a measurement configuration
([0032] - The UE receives an RRC Connection Reconfiguration message for configuring a measurement operation from an eNB).

Regarding claim 34, Kim, in view of Wang, teaches the user equipment according to claim 29.
Kim further teaches
wherein a separate UE based handover configuration is configured for another target cell or target base station
([0043] - A source cell eNB 700 determines whether to provide a plurality of target cells to the UE.  In the present invention, the serving cell provides a plurality of mobility control information in step 725.  Each piece of mobility control information corresponds to handover configuration information of one target cell.  The UE moving at a high speed tries to access a first target cell 740 and fail to access the first target cell in step 730, but the UE can try to access a second target cell 745 and succeed in accessing the second target cell in step 735).


Claims 19, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Wang, and further in view of Susitaival, et al (US PG Publication 2019/0281511), hereafter Susitaival.

The equivalent citation from US Provisional Application# 62/446,822, to which US PG Publication 2019/0281511 has priority, is shown below.

Citation Used		Equivalent Citation from US Provisional Application
[0094]			[0063]


Regarding claim 19, Kim, in view of Wang, teaches the method according to claim 18.
	Kim, in view of Wang, does not teach 
further comprising:
after performing the UE based handover towards the target cell, releasing the configuration for the target cell
In the same field of endeavor, Susitaival teaches the limitations not taught by Kim, in view of Wang, including
further comprising:
after performing the UE based handover towards the target cell, releasing the configuration for the target cell	
([0094] – Similarly, the UE might have been configured with several conditional HO commands.  When the condition of one of these HO is fulfilled, the UE performs the handover towards the target cell in accordance with the associated RRCConnectionReconfiguration.  According to one embodiment, the UE discards all other pending HO command (if any) upon executing mobility towards a target cell.  This may be triggered due to fulfillment of a conditional handover
(Upon performing the handover, the UE discards all pending HO command information of target, with which it was configured)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, in view of Wang, which includes receiving handover configuration information from a source base station, to include Susitaival’s teaching of releasing handover configuration information, for the benefit of efficiently signaling the target link configuration relative to the source link configuration, yet still ensuring that the signaled target link configuration is recoverable or otherwise determinable even if the source link configuration changes (see [0005]).

Regarding claim 26, Kim, in view of Wang, teaches the method according to claim 24.
Kim, in view of Wang, does not teach 
wherein, after the UE based handover towards the target cell, the configuration for the target cell is released.
In the same field of endeavor, Susitaival teaches the limitations not taught by Kim, in view of Wang, including
wherein, after the UE based handover towards the target cell, the configuration for the target cell is released 
([0094] – Similarly, the UE might have been configured with several conditional HO commands.  When the condition of one of these HO is fulfilled, the UE performs the handover towards the target cell in accordance with the associated RRCConnectionReconfiguration.  According to one embodiment, the UE discards all other pending HO command (if any) upon executing mobility towards a target cell.  This may be triggered due to fulfillment of a conditional handover
(Upon performing the handover, the UE discards all pending HO command information of target, with which it was configured)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, in view of Wang, which includes receiving handover configuration information from a source base station, to include Susitaival’s teaching of releasing handover configuration information, for the benefit of efficiently signaling the target link configuration relative to the source link configuration, yet still ensuring that the signaled target link configuration is recoverable or otherwise determinable even if the source link configuration changes (see [0005]).

Regarding claim 30, Kim, in view of Wang, teaches the UE according to claim 29.
Kim, in view of Wang, does not teach
wherein after the UE based handover procedure is performed, the controller releases the configuration for the target cell.

In the same field of endeavor, Susitaival teaches the limitations not taught by Kim, in view of Wang, including
wherein after the UE based handover procedure is performed, the controller releases the configuration for the target cell 
([0094] – Similarly, the UE might have been configured with several conditional HO commands.  When the condition of one of these HO is fulfilled, the UE performs the handover towards the target cell in accordance with the associated RRCConnectionReconfiguration.  According to one embodiment, the UE discards all other pending HO command (if any) upon executing mobility towards a target cell.  This may be triggered due to fulfillment of a conditional handover
(Upon performing the handover, the UE discards all pending HO command information of target, with which it was configured)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, in view of Wang, which includes receiving handover configuration information from a source base station, to include Susitaival’s teaching of releasing handover configuration information, for the benefit of efficiently signaling the target link configuration relative to the source link configuration, yet still ensuring that the signaled target link configuration is recoverable or otherwise determinable even if the source link configuration changes (see [0005]).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada (US PG Publication 2013/0260741) teaches a measurement configuration is received from an evolved NodeB (eNB) that includes a single measurement object in a carrier frequency. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641